******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
 PATTON E. DUNCAN v. COMMISSIONER
          OF CORRECTION
             (AC 37366)
        DiPentima, C. J., and Keller and West, Js.
Argued October 25, 2016—officially released March 21, 2017
  (Appeal from Superior Court, judicial district of
                Tolland, Fuger, J.)
  Craig A. Sullivan, assigned counsel, for the appel-
lant (petitioner).
   Nancy L. Walker, deputy assistant state’s attorney,
with whom, on the brief, were Gail P. Hardy, state’s
attorney, and Jo Anne Sulik, supervisory assistant
state’s attorney, for the appellee (respondent).
                         Opinion

   DiPENTIMA, C. J. The petitioner, Patton E. Duncan,
a citizen of Jamaica,1 appeals following the denial of
his petition for certification to appeal from the judgment
of the habeas court denying his petition for a writ of
habeas corpus. On appeal, the petitioner claims that
the habeas court (1) abused its discretion in denying
certification to appeal, (2) improperly concluded that
he had received the effective assistance of counsel and
(3) improperly denied his due process claim that his
pleas were not made knowingly and voluntarily.
Because the petitioner did not demonstrate that the
habeas court abused its discretion in denying the peti-
tion for certification to appeal, we dismiss the appeal.
   The following facts and procedural history are rele-
vant to this appeal. The petitioner was charged in two
separate informations as a result of events that had
occurred at different times in different locations. On
April 20, 2011, the petitioner appeared before the court,
Vitale, J., and pleaded guilty, pursuant to the Alford
doctrine,2 to one count of larceny in the third degree
(Hartford case). At this time, the prosecutor recited the
facts underlying this plea: ‘‘Your Honor, this matter goes
back to November of 2009. At that time, [the petitioner]
was apparently estranged from his wife . . . . A check
came into the residence that they were sharing at that
time made out to [the petitioner’s wife] in the amount
of $6000. The [petitioner] endorsed that check, depos-
ited it to his own account, and took out $6000 of the
funds for his own use, thus depriving his estranged wife
of the money.’’
  The prosecutor then stated that if the petitioner paid
$6000 to his estranged wife, then the state would agree
to vacate the plea and nolle the larceny charge. During
the canvass, the court informed the petitioner that the
case would be continued for sentencing until July 29,
2011. Further, it instructed that if the petitioner
appeared on that day with a certified bank check in the
amount of $6000, the guilty plea would be vacated and
the state would nolle the larceny charge. The court
warned the petitioner that if he did not have the $6000,
he would be sentenced to up to fifteen months incar-
ceration.
   The court then asked the following question to the
petitioner: ‘‘Do you understand, sir, if you are not a
United States citizen this could result in your being
deported, excluded from the United States or denied
naturalization; do you understand that?’’ The petitioner
replied: ‘‘Yes, Your Honor.’’ The court also expressly
warned the petitioner that it would not grant any addi-
tional continuances past July 29, 2011. The court then
found that the petitioner’s plea was knowingly and vol-
untarily made with the assistance of counsel, Attorney
Deron Freeman.
   On July 29, 2011, the petitioner appeared for sentenc-
ing with $3000.3 The state requested a period of nine
months incarceration. Freeman argued that the peti-
tioner had used the $6000 to maintain the household
while his estranged wife was incarcerated. Freeman
further requested a suspended sentence. After
reviewing the case file, the court sentenced the peti-
tioner to fifteen months incarceration, execution sus-
pended after sixty days, and three years of probation.
The court also ordered full restitution within the first
two years of probation.
   On September 15, 2011, the petitioner appeared
before the court, Sheridan, J., to plead guilty to assault
in the third degree in violation of General Statutes § 53a-
61 and reckless endangerment in the first degree in
violation of General Statutes § 53a-63 (New Britain
case). The prosecutor recited the following factual basis
for the pleas: The petitioner was involved in a physical
altercation with his girlfriend. At this time, the peti-
tioner struck the victim, causing her pain and injuries,
while she was holding her one year old son.
   During the plea canvass, the court stated: ‘‘All right,
and if you’re not a U.S. citizen, with this conviction you
may face consequences of deportation, exclusion for
readmission or denial of naturalization pursuant to fed-
eral law.’’ The petitioner indicated that he understood
these consequences of his guilty plea. The court then
found that the plea was voluntarily and knowingly made
with the assistance of competent counsel. The court
ordered consecutive sentences of one year of incarcera-
tion, execution suspended, with two years of probation,
for the assault in the third degree and reckless endan-
germent charges. The defendant was represented by
Attorney Kelly Goulet-Case, an assistant public
defender.
   On October 11, 2011, Judge Sheridan held a hearing
on the petitioner’s motion for modification in the New
Britain case. During that proceeding, the prosecutor
noted that she had no objection to the plea on the
reckless endangerment charge being vacated. She fur-
ther agreed to nolle that charge, leaving only the convic-
tion of assault in the third degree in the New Britain
case. The court granted the petitioner’s motion for mod-
ification.
   On October 5, 2011, the United States Department of
Homeland Security commenced removal proceedings
against the petitioner on the ground that his conviction
of larceny in the third degree constituted an aggravated
felony pursuant to 8 U.S.C. § 1227 (a) (2) (A) (iii). On
February 29, 2012, an immigration judge ordered the
petitioner removed to Jamaica. The United States Board
of Immigration Appeals dismissed the appeal from the
order of the immigration judge. Thereafter, the peti-
tioner was deported from the United States to Jamaica
in February, 2013.4
   In November, 2011, the petitioner commenced the
present action. The operative petition was filed on April
22, 2014. In count one, the petitioner alleged that his
right to due process was violated because his pleas in
the Hartford and New Britain cases were not knowingly,
intelligently and voluntarily made. The petitioner fur-
ther claimed that he did not know or understand the
probability of deportation and/or removal under the
terms of his plea agreements.
   In counts two and three, the petitioner claimed that
Freeman and Goulet-Case provided ineffective assis-
tance of counsel in the Hartford and New Britain cases,
respectively. Specifically, he alleged that both of his
attorneys failed (1) to research adequately the legal
issue of the petitioner’s immigration status and the pos-
sibility of deportation and/or removal as a result of
the plea agreements, (2) to advise the petitioner that
larceny is an aggravated felony for immigration pur-
poses, subjecting him to automatic removal and ineligi-
bility for cancelation of removal and (3) to make the
petitioner’s immigration status part of the plea bar-
gaining process. The petitioner also alleged that but for
the deficient performance of his attorneys, he would
not have pleaded guilty and instead insisted on going
to trial.
  The court, Fuger, J., held the habeas trial on Septem-
ber 3, 2014, during which Freeman, Goulet-Case, Attor-
ney Anthony Collins, an expert in immigration law,5 and
the petitioner testified.6 On September 18, 2014, the
court issued a memorandum of decision denying the
petition for a writ of habeas corpus. With respect to
the ineffective assistance of counsel claim against Free-
man in the Hartford case, the habeas court concluded
that the petitioner had failed to establish deficient per-
formance and prejudice. With respect to the New Brit-
ain case, the habeas court determined that Goulet-Case
performed deficiently by assuming that the petitioner
was a United States citizen. The habeas court then noted
that the New Britain case ‘‘played no part in the immi-
gration issue, and there was no showing of any other
prejudice incurring to the petitioner . . . .’’ Although
the court did not explicitly address the petitioner’s due
process claim, it denied the petition for a writ of habeas
corpus and the subsequent petition for certification
to appeal.
  Following the filing of this appeal, the petitioner filed
a motion for articulation, requesting that the court
address his due process claim. After the habeas court
denied this motion, the petitioner filed a motion for
review with this court. We granted that motion and the
relief requested, ordering the habeas court to articulate
whether it had denied count one of the habeas petition
and, if so, on what basis. On October 22, 2015, the
habeas court issued its articulation. The court explained
that the petitioner’s due process claim was ‘‘wholly
dependent on the claims alleged in the other two counts.
. . . Stated somewhat differently, the petitioner cannot
prevail on the claim in count one, as it is factually
and legally pleaded, without also proving the claims in
counts two and three.’’ The court further clarified that
the petitioner’s due process claim implicitly had been
denied on the same grounds as the ineffective assis-
tance of counsel claims in counts two and three of the
operative habeas petition. Additional facts will be set
forth as necessary.
   The petitioner claims that the habeas court abused
its discretion in denying his petition for certification to
appeal7 from the denial of his petition for a writ of
habeas corpus with respect to his claims of ineffective
assistance of counsel and due process violations. Spe-
cifically, he argues that because these issues are debat-
able among jurists of reason, a court could resolve the
issues differently or the issues should proceed further,
the habeas court abused its discretion in denying his
petition to appeal.
   ‘‘Faced with a habeas court’s denial of a petition for
certification to appeal, a petitioner can obtain appellate
review of the dismissal of his petition for habeas corpus
only by satisfying the two-pronged test enunciated by
our Supreme Court in Simms v. Warden, 229 Conn.
178, 640 A.2d 601 (1994), and adopted in Simms v.
Warden, 230 Conn. 608, 612, 646 A.2d 126 (1994). First,
[the petitioner] must demonstrate that the denial of
his petition for certification constituted an abuse of
discretion. . . . Second, if the petitioner can show an
abuse of discretion, he must then prove that the deci-
sion of the habeas court should be reversed on the
merits. . . . To prove that the denial of his petition for
certification to appeal constituted an abuse of discre-
tion, the petitioner must demonstrate that the [resolu-
tion of the underlying claim involves issues that] are
debatable among jurists of reason; that a court could
resolve the issues [in a different manner]; or that the
questions are adequate to deserve encouragement to
proceed further. . . . In determining whether the
habeas court abused its discretion in denying the peti-
tioner’s request for certification, we necessarily must
consider the merits of the petitioner’s underlying claims
to determine whether the habeas court reasonably
determined that the petitioner’s appeal was frivolous.
In other words, we review the petitioner’s substantive
claims for the purpose of ascertaining whether those
claims satisfy one or more of the three criteria . . .
adopted by [our Supreme Court] for determining the
propriety of the habeas court’s denial of the petition
for certification.’’ (Citations omitted; internal quotation
marks omitted.) Sanders v. Commissioner of Correc-
tion, 169 Conn. App. 813, 821–22,          A.3d     (2016);
see also Vazquez v. Commissioner of Correction, 123
Conn. App. 424, 428–29, 1 A.3d 1242 (2010), cert. denied,
302 Conn. 901, 23 A.3d 1241 (2011). With these princi-
ples in mind, we turn to the substantive claims of the
petitioner.
                             I
   The petitioner claims that the habeas court improp-
erly concluded that he received the effective assistance
of counsel. Specifically, he argues that the court improp-
erly determined that (1) Freeman did not provide defi-
cient performance and (2) the petitioner was not
prejudiced in both the Hartford case and by Goulet-
Case in the New Britain case. We agree with the petition-
er’s first argument. With respect to the issue of prejudice
in both the Hartford and New Britain cases, we con-
clude that the petitioner’s appellate argument is unavail-
ing and, therefore, his claims of ineffective assistance
of counsel must fail. As a result, we conclude that the
habeas court did not abuse its discretion in denying
certification to appeal from the denial of the petition
for a writ of habeas corpus. See Sanders v. Commis-
sioner of Correction, supra, 169 Conn. App. 827–38
(reviewing court considered merits of petitioner’s
claims as to performance and prejudice and concluded
that because there was no prejudice, petitioner could
not establish abuse of discretion in denial of petition
for certification to appeal).
   As a preliminary matter, we set forth the legal princi-
ples and the standard of review that guide our analysis.
The sixth amendment to the United States constitution,
made applicable to the states through the due process
clause of the fourteenth amendment, affords criminal
defendants the right to effective assistance of counsel.
Davis v. Commissioner of Correction, 319 Conn. 548,
554, 126 A.3d 538 (2015), cert. denied sub nom. Semple
v. Davis,       U.S.    , 136 S. Ct. 1676, 194 L. Ed. 2d
801 (2016); see also Thiersaint v. Commissioner of
Correction, 316 Conn. 89, 100, 111 A.3d 829 (2015)
(criminal defendant constitutionally entitled to ade-
quate and effective assistance of counsel at all critical
stages of criminal proceedings). Although a challenge
to the facts found by the habeas court is reviewed under
the clearly erroneous standard, ‘‘whether those facts
constituted a violation of the petitioner’s rights under
the sixth amendment is a mixed determination of law
and fact that requires the application of legal principles
to the historical facts of this case. . . . As such, that
question requires plenary review by this court unfet-
tered by the clearly erroneous standard.’’ (Internal quo-
tation marks omitted.) Gonzalez v. Commissioner of
Correction, 308 Conn. 463, 469–70, 68 A.3d 624, cert.
denied sub nom. Dzurenda v. Gonzalez,            U.S.    ,
134 S. Ct. 639, 187 L. Ed. 2d 445 (2013); Helmedach v.
Commissioner of Correction, 168 Conn. App. 439, 451,
148 A.3d 1105, cert. granted on other grounds, 323 Conn.
941,      A.3d      (2016).
  It is well established that the failure to adequately
advise a client regarding a plea offer from the state
can form the basis for a sixth amendment claim of
ineffective assistance of counsel. ‘‘The United States
Supreme Court, long before its recent decisions in Mis-
souri v. Frye,       U.S.     , 132 S. Ct. 1399, 182 L. Ed.
2d 379 (2012), and Lafler v. Cooper,           U.S.    , 132
S. Ct. 1376, 182 L. Ed. 2d 398 (2012), recognized that
the two part test articulated in Strickland v. Washing-
ton, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984),
applies to ineffective assistance of counsel claims aris-
ing out of the plea negotiation stage. Hill v. Lockhart,
474 U.S. 52, 57, 106 S. Ct. 366, 88 L. Ed. 2d 203 (1985)
. . . .’’ (Citation omitted.) Barlow v. Commissioner of
Correction, 150 Conn. App. 781, 792, 93 A.3d 165 (2014);
see also Helmedach v. Commissioner of Correction,
supra, 168 Conn. App. 452.
   Finally, we recite the familiar test that governs
whether a petitioner’s constitutional right to the effec-
tive assistance of counsel has been violated. ‘‘To suc-
ceed on a claim of ineffective assistance of counsel,
a habeas petitioner must satisfy the two-pronged test
articulated in Strickland v. Washington, [supra, 466
U.S. 687]. . . . The petitioner has the burden to estab-
lish that (1) counsel’s representation fell below an
objective standard of reasonableness, and (2) counsel’s
deficient performance prejudiced the defense because
there was a reasonable probability that the outcome of
the proceedings would have been different had it not
been for the deficient performance. . . . To satisfy the
performance prong, a claimant must demonstrate that
counsel made errors so serious that counsel was not
functioning as the counsel guaranteed . . . by the
[s]ixth [a]mendment. . . . It is not enough for the peti-
tioner to simply prove the underlying facts that his
attorney failed to take a certain action. Rather, the
petitioner must prove, by a preponderance of the evi-
dence, that his counsel’s acts or omissions were so
serious that counsel was not functioning as the counsel
guaranteed by the sixth amendment, and as a result,
he was deprived of a fair trial.’’ (Citations omitted;
emphasis in original; internal quotation marks omitted.)
Jones v. Commissioner of Correction, 169 Conn. App.
405, 415–16,      A.3d     (2016), cert. denied, 324 Conn.
909,      A.3d      (2017); see also Hanson v. Commis-
sioner of Correction, 169 Conn. App. 317, 325, 150 A.3d
234 (2016), cert. denied, 324 Conn. 910,          A.3d
(2017).
  ‘‘For claims of ineffective assistance of counsel aris-
ing out of the plea process, the United States Supreme
Court has modified the second prong of the Strickland
test to require that the petitioner produce evidence that
there is a reasonable probability that, but for counsel’s
errors, [the petitioner] would not have pleaded guilty
and would have insisted on going to trial. . . . An inef-
fective assistance of counsel claim will succeed only if
both prongs [of Strickland] are satisfied. . . . [S]ee
also Hill v. Lockhart, [supra, 474 U.S. 59] (modifying
Strickland prejudice analysis in cases in which peti-
tioner entered guilty plea). It is axiomatic that courts
may decide against a petitioner on either prong [of the
Strickland test], whichever is easier. Lewis v. Commis-
sioner of Correction, 165 Conn. App. 441, 451, 139 A.3d
759, cert. denied, 322 Conn. 901, 138 A.3d 931 (2016),
citing Strickland v. Washington, supra, 466 U.S. 697 (a
court need not determine whether counsel’s perfor-
mance was deficient before examining the prejudice
suffered by the [petitioner]).’’ (Citation omitted; internal
quotation marks omitted.) Flomo v. Commissioner of
Correction, 169 Conn. App. 266, 278, 149 A.3d 185
(2016), cert. denied, 324 Conn. 906,       A.3d      (2017);
see also Washington v. Commissioner of Correction,
287 Conn. 792, 832–33, 950 A.2d 1220 (2008); Crawford
v. Commissioner of Correction, 285 Conn. 585, 598, 940
A.2d 789 (2008); Alcena v. Commissioner of Correction,
146 Conn. App. 370, 372–73, 76 A.3d 742, cert. denied,
310 Conn. 948, 80 A.3d 905 (2013).
                             A
  The petitioner first argues that the habeas court
improperly concluded that Freeman’s performance was
not deficient. Specifically, he contends that Freeman
did not meet this standard because he failed to inform
him of the likely immigration consequences as a result
of his guilty plea in the Hartford case. We agree.
   The following additional facts are necessary for our
discussion. At the habeas trial, Freeman testified that
he could not recall advising the petitioner that if he
pleaded guilty to larceny in the third degree with a
sentence of greater than twelve months and that charge
was not subsequently nolled, the petitioner would be
deportable without a defense. Freeman admitted that
he probably was unaware that larceny in the third
degree and a sentence greater than twelve months con-
stituted an aggravated felony for federal immigration
purposes. He also acknowledged that he likely was
unaware of the fact that a conviction of an aggravated
felony would result in a lawful permanent resident being
deportable without a defense. Freeman, without a spe-
cific recollection of the events pertaining to this case,
stated that his general practice was to advise clients
facing possible immigration consequences to consult
with an immigration attorney.8 Freeman claimed that
he knew of the United States Supreme Court’s decision
in Padilla v. Kentucky, 559 U.S. 356, 130 S. Ct. 1473,
176 L. Ed. 2d 284 (2010), at the time of the plea canvass
in the Hartford case, but could not recall if he had
conducted any legal research with respect to the immi-
gration issue.
  The petitioner testified that Freeman could not pro-
vide a ‘‘firm yes or no answer’’ regarding the petitioner’s
immigration status. The petitioner also stated that Free-
man tried to assure him that ‘‘as far as he could see, it
shouldn’t be a problem.’’
   In its memorandum of decision, the habeas court
stated: ‘‘[I]t was clear that conviction of larceny in the
third degree and a sentence in excess of one year would
result in a near mandatory deportation for the peti-
tioner. It is clear to this court that . . . Freeman was
aware of such a draconic result and [took] appropriate
steps to ensure that would not happen. This court is
also satisfied that under the totality of the evidence and
the logical inferences to be drawn therefrom that . . .
Freeman did discuss the immigration implications with
the petitioner. Moreover, it is also clear that the peti-
tioner was advised and did have access to, as well as the
ability to seek, more expert advice had he so desired.’’
   In addressing the claim that Freeman was constitu-
tionally deficient because he failed to advise the peti-
tioner that deportation would be mandatory and
nonappealable, the habeas court cited the Padilla deci-
sion, noting that counsel must inform the client when
a plea presents a risk of deportation. The habeas court
emphasized: ‘‘[T]he [United States] Supreme Court did
not lay down a bright line that clearly defines the
[parameters] of this duty, leaving that issue instead to
the state courts. Here, in Connecticut, our appellate
courts ha[ve] previously indicated that [a] defendant
need only be made aware of the direct consequences
of his plea for it to be valid. . . . Our Supreme Court
has explained that [a]lthough a defendant must be
aware of the direct consequences of a plea, the scope
of direct consequences is very narrow. . . . The failure
to inform a defendant as to all possible indirect and
collateral consequences does not render a plea unintel-
ligent or involuntary in a constitutional sense. . . .
[U]nder Connecticut law, [t]he impact of a plea’s immi-
gration consequences on a defendant, while potentially
great, is not of constitutional magnitude and cannot
transform this collateral consequence into a direct con-
sequence of the plea.’’ (Emphasis omitted; internal quo-
tation marks omitted.) It concluded that Freeman had
satisfied the minimal standard in advising the petitioner
of the immigration consequences of his guilty plea in
the Hartford case, and therefore did not render defi-
cient performance.
   In order to assess this conclusion of the habeas court,
a review of Padilla v. Kentucky, supra, 559 U.S. 356,
and Budziszewski v. Commissioner of Correction, 322
Conn. 504, 142 A.3d 243 (2016), is necessary. In Padilla,
the petitioner, a native of Honduras and lawful perma-
nent resident of the United States for more than forty
years, claimed that he had received ineffective assis-
tance of counsel. Padilla v. Kentucky, supra, 359. Spe-
cifically, he contended that he had relied on erroneous
advice from counsel and pleaded guilty to drug charges
that made his deportation a virtual certainty. Id. The
United States Supreme Court recognized that the land-
scape of federal immigration law had changed dramati-
cally since 1920. Id., 360. It noted that ‘‘[t]he drastic
measure of deportation or removal . . . is now virtu-
ally inevitable for a vast number of noncitizens con-
victed of crimes.’’ (Citation omitted; internal quotation
marks omitted.) Id. It subsequently observed that con-
gressional actions have eliminated, or greatly reduced,
the authority of federal judges and the United States
Attorney General to grant discretionary relief from
deportation. Id., 363. ‘‘Under contemporary law, if a
noncitizen has committed a removable offense . . . his
removal is practically inevitable . . . .’’ Id., 363–64.
   The effect of this change to immigration law has
‘‘dramatically raised the stakes of a noncitizen’s crimi-
nal conviction. The importance of accurate legal advice
for noncitizens accused of crimes has never been more
important. These changes confirm our view that, as a
matter of federal law, deportation is an integral part—
indeed, sometimes the most important part—of the pen-
alty that may be imposed on noncitizen defendants who
plead guilty to specified crimes.’’ (Footnote omitted.)
Id., 364.
  Turning to the issue of whether the petitioner had
met his burden of establishing deficient performance,
the court concluded that the ‘‘weight of prevailing pro-
fessional norms [supported] the view that counsel must
advise her client of the risk of deportation.’’ Id., 367. It
further noted that preserving the right to remain in the
United States might be more important to the client
than any jail sentence. Id., 368. Because of the ‘‘succinct,
clear, and explicit’’ immigration consequences of his
conviction; id.; which could have been easily deter-
mined by reading the relevant statute and the false
assurance given to the petitioner that he would not be
deported, the court determined that ‘‘[t]his is not a hard
case in which to find deficiency . . . .’’ Id., 368–69.
   The Supreme Court also distinguished cases where
the immigration consequences were clear from those
that were indeterminate. ‘‘Immigration law can be com-
plex, and it is a legal specialty of its own. Some members
of the bar who represent clients facing criminal charges,
in either state or federal court or both, may not be
well versed in it. There will, therefore, undoubtedly be
numerous situations in which the deportation conse-
quences of a particular plea are unclear or uncertain.
The duty of the private practitioner in such cases is
more limited. When the law is not succinct and straight-
forward . . . a criminal defense attorney need do no
more than advise a noncitizen client that pending crimi-
nal charges may carry a risk of adverse immigration
consequences. But when the deportation consequence
is truly clear, as it was in this case, the duty to give
correct advice is equally clear.’’ (Emphasis added; foot-
note omitted.) Id., 369.
  Our Supreme Court considered the parameters of
Padilla in Budziszewski v. Commissioner of Correc-
tion, supra, 322 Conn. 506–507, by analyzing the ques-
tion of what advice must be given to a noncitizen client
who is pleading guilty to a crime that prescribes depor-
tation pursuant to federal law. Piotr Budziszewski, a
lawful permanent resident of the United States, was
charged with two counts of selling narcotics by a person
who is not drug-dependent and two counts of posses-
sion of narcotics with intent to sell. Id., 508. The attor-
ney representing Budziszewski negotiated a plea
agreement whereby he would plead guilty to one count
of possession of a controlled substance with intent to
sell, which did not require a mandatory minimum period
of incarceration. Id. Budziszewski agreed to these
terms, pleaded guilty and was sentenced to five years
incarceration, execution suspended after ninety days
and a period of probation. Id. Following his release
from state custody, federal authorities detained Budzis-
zewski as a result of his felony conviction and subse-
quently ‘‘entered a final order of removal . . . .’’ Id.,
509.
   Budziszewski commenced a habeas action, alleging,
inter alia, ineffective assistance of counsel as a result
of his counsel’s having failed to advise him of the immi-
gration consequences of his guilty plea as required by
Padilla. Id. The habeas court determined that Budzis-
zewski’s conviction ‘‘qualified as an aggravated felony
under federal immigration law, making [Budziszewski]
subject to deportation, and further determined that
[Budziszewski] did not fall within any exception or
exclusion that would allow him to remain in the United
States.’’ (Internal quotation marks omitted.) Id., 510.
The habeas court concluded that counsel was required
to inform Budziszewski that he was subject to manda-
tory deportation and that warning him of a ‘‘ ‘heightened
risk’ ’’; id., 512; of deportation did not satisfy this
requirement. Id., 510–12. The habeas court also agreed
with Budziszewski’s claim of prejudice and granted
habeas relief. Id., 510.
   In considering the appeal by the respondent, the Com-
missioner of Correction, our Supreme Court first noted
the requirement that ‘‘when the immigration conse-
quences under federal law are clearly discernable, Padi-
lla requires counsel to accurately advise his client of
those consequences. . . . For some convictions, fed-
eral law calls for deportation, subject to limited excep-
tions. . . . In those circumstances, because the likely
immigration consequences of a guilty plea are truly
clear, counsel has a duty to inform his client of the
deportation consequences set by federal law.’’ (Cita-
tions omitted; internal quotation marks omitted.) Id.,
511–12. Addressing the issue of whether the immigra-
tion consequences were clearly discernable, it stated:
‘‘In the present case, the legal consequences faced by
[Budziszewski] were clear, and federal law mandated
deportation. [Budziszewski] was convicted of a drug
trafficking offense, which is designated as an aggra-
vated felony under federal immigration law. 8 U.S.C.
§ 1101 (43) (B) (2012). Federal law calls for deportation
for aggravated felony convictions, subject to limited
exceptions, which the parties agree do not apply in
[Budziszewski’s] case. See 8 U.S.C. § 1227 (a) (2) (A)
(iii) (2012). Because federal law called for deportation
. . . his counsel was required to unequivocally convey
to [Budziszewski] that federal law mandated deporta-
tion as the consequence for pleading guilty. Warning
only of a heightened risk of deportation . . . would
not accurately characterize the law.’’ (Emphasis added;
footnotes omitted; internal quotation marks omitted.)
Budziszewski v. Commissioner of Correction, supra,
322 Conn. 512.
   Our Supreme Court also instructed that ‘‘there are
no fixed words or phrases that counsel must use to
convey this information, and courts reviewing Padilla
claims must look to the totality of counsel’s advice,
and the language counsel actually used, to ensure that
counsel accurately conveyed the severity of the conse-
quences under federal law to the client in terms the
client could understand.’’ Id., 512–13. In other words,
instead of looking for ‘‘magic words’’ or ‘‘safe harbor
language’’; (internal quotation marks omitted) id.; 513;
a court’s inquiry should be on the essence of the infor-
mation given by counsel to be sure that it clearly and
accurately informs the client of the immigration conse-
quences in a manner understandable to the client. Id.;
see also id., 516–17 n.2. ‘‘This requires the court to
consider the totality of the advice given by counsel,
make findings about what counsel actually told the
client, and then determine whether, based on those
findings, [Budziszewski] met his burden to prove that
counsel’s advice failed to convey the information
required under Padilla.’’ Id., 513–14.
   As a result of these clarifications, our Supreme Court
reversed the judgment of the habeas court and
remanded the case for a new trial. Id., 516. It reasoned
that the habeas court had not made factual findings
‘‘regarding what [the attorney] actually told [Budziszew-
ski] about what federal law mandated . . . .’’ Id. Given
the state of the record, particularly the conflicting testi-
mony from Budziszewski and his attorney regarding
the advice regarding the immigration consequences, a
new trial was necessary. Id., 516–18. ‘‘On remand, there-
fore, the habeas court must make findings of fact about
what [the attorney] actually told [Budziszewski] and
then assess whether, based on those findings, [Budzis-
zewski] has proven that [this] advice violated the
requirements of Padilla, as clarified by our decision in
the present case.’’ Id., 518. Finally, it observed that the
habeas court must presume that the attorney acted
competently and that the burden was on Budziszewski
to overcome this presumption and prove deficient per-
formance. Id., 517 n.2.
   Through the lens of Budziszewski, we now review
the conclusion of the habeas court that Freeman did not
perform deficiently in the Hartford case.9 As previously
noted, Freeman testified that he could not recall clearly
advising the petitioner that he would be deportable
without a defense, although it was his practice to have
conversations with clients regarding the immigration
consequences of a guilty plea. Freeman also admitted
that he ‘‘[p]robably’’ was unaware that a conviction of
larceny in the third degree with a sentence greater than
one year constituted an aggravated felony for immigra-
tion purposes and that he was unaware that an aggra-
vated felony rendered a noncitizen deportable without
a defense. Freeman further testified that he generally
did not conduct legal research on immigration issues
for noncitizen criminal defendants.
  In its memorandum of decision, the habeas court
noted Freeman’s testimony regarding his usual practice
to ‘‘discover the ramifications of a conviction upon a
person’s immigration status and make sure that a defen-
dant was aware that there could be consequences if
the case resulted in a conviction.’’ It further recited the
testimony that Freeman understood immigration law
sufficiently ‘‘to give somewhat summary advice to a
defendant similarly situated to the petitioner’’ and that
he would advise his clients to seek the advice of an
immigration attorney if the client believed it was neces-
sary. The habeas court, however, did not specifically
credit or make a finding regarding these portions of
Freeman’s testimony.
   The habeas court did find that a conviction of larceny
in the third degree and a sentence of greater than one
year would result in a ‘‘near mandatory deportation for
the petitioner.’’10 It further found that Freeman, mindful
of this ‘‘draconian result’’11 discussed the immigration
implications with the petitioner. In response to the peti-
tioner’s argument that Freeman failed to tell him that
removal was mandatory and nonappealable, the habeas
court indicated that these collateral consequences were
not of constitutional magnitude and could not be trans-
formed into direct consequences.
   In accordance with the clarification in Budziszewski
of counsel’s duty to unequivocally inform a client of the
mandatory deportation as a consequence of pleading
guilty to an aggravated felony, the habeas court improp-
erly concluded that Freeman’s performance was not
deficient. Specifically, Freeman failed to comply with
Padilla because he did not explain the clear immigra-
tion consequences set forth in federal law in an accurate
manner and in terms that the petitioner could compre-
hend. Budziszewski v. Commissioner of Correction,
supra, 322 Conn. 515. The immigration consequences
in this case were clearly discernable; a conviction of
larceny in the third degree with a sentence greater than
one year constituted an aggravated felony for immigra-
tion purposes and thus federal law mandated deporta-
tion. Freeman, therefore, was obligated to convey to the
petitioner unequivocally this consequence of pleading
guilty. See id., 512. There was no evidence in the record,
nor did the habeas court specifically find that Freeman
was aware that the crime and sentence12 to which the
petitioner pleaded guilty constituted an aggravated fel-
ony for purposes of immigration law. Moreover, even
if the habeas court expressly had credited Freeman’s
testimony that larceny in the third degree is a crime
of moral turpitude and therefore could ‘‘create some
problems with regard to . . . immigration,’’ this state-
ment does not meet the required standard set forth in
Padilla. We conclude, therefore, that this advice is akin
to the advice given in Budziszewski where counsel
warned of a ‘‘heightened risk of deportation . . . .’’
(Internal quotation marks omitted.) Budziszewski v.
Commissioner of Correction, supra, 322 Conn. 512.
   Simply put, Freeman was required to inform the peti-
tioner that, as a result of his guilty plea to a crime that
fell within the federal definition of an aggravated felony,
he was subject to mandatory deportation under federal
law, which Freeman failed to do. His advice did not
meet the standard set forth in Padilla as interpreted
by Budziszewski. Accordingly, we agree with the peti-
tioner that the habeas court improperly determined that
Freeman was not deficient, under Strickland, with
respect to his advice regarding the immigration conse-
quences in the Hartford case.
                             B
   The petitioner next argues that the habeas court
improperly concluded that he was not prejudiced as a
result of the deficient performance of Freeman and
Goulet-Case. Specifically, he contends that prejudice
should be presumed in the present case because the
proceedings were presumptively unreliable or entirely
nonexistent; additionally, he claims that he suffered
‘‘extreme prejudice’’ by having an aggravated felony
conviction on his record, by being incarcerated in both
state and federal facilities, and by being deported and
prevented from returning to the United States. Because
prejudice is not presumed in this case, and the petition-
er’s appellate brief failed to directly challenge the
habeas court’s determination that the petitioner would
not have pleaded guilty and would have insisted on
going to trial, his claim of ineffective assistance of coun-
sel must fail.
  The following additional facts are necessary for our
discussion. At the habeas trial, the petitioner testified
that he would not have pleaded guilty to a crime that
was an aggravated felony if he had known of its immi-
gration consequences. He later indicated that because
he was not aware of any possible effect as to his immi-
gration status, the petitioner’s trepidation about enter-
ing a plea related to the loss of his employment and
the conviction of a serious crime. During his direct
examination, the petitioner was asked if he would have
accepted that offer had he known that his guilty plea
in the Hartford case would result in his deportation.
He responded: ‘‘I would not have submitted a guilty
plea in this case. The guilty plea was proposed as a
way of trying to, if you will, clear the matter in the—
as quick a way as possible. Taking responsibility for
what I was involved with . . . [by] paying restitution.
But as a far as—that was the farthest thing from my
mind. I wouldn’t want to lose seventeen years of teach-
ing, two college degrees, my two sons, all of the commu-
nity groups—church, friends, networks, family—just in
order to remove a guilty plea? I would not expose myself
to that consciously. No. Absolutely not.’’ He further
stated that he would have accepted another disposition
in order to avoid deportation, including going to trial
or accepting a sentence with additional jail time.13
   The habeas court determined that the petitioner
failed to sustain his burden of establishing prejudice.
It concluded that no rational individual would have
rejected the plea agreement in the Hartford case. ‘‘Had
the petitioner brought in the agreed upon restitution
that he assured [Freeman] he had the means to easily
satisfy, there would have been no conviction, no crimi-
nal record, no immigration issues and the petitioner
could have resumed his seemingly productive life.
Indeed, rejection of the plea bargain under the circum-
stances of this case would have been irrational.’’14
(Emphasis omitted.)
   In addressing the New Britain case, the habeas court
noted that Goulet-Case performed deficiently by assum-
ing that the petitioner was a citizen of the United States.
‘‘Nevertheless, given that the New Britain case played
no part in the immigration issue and there was no show-
ing of any other prejudice incurring to the petitioner,
this court will deny habeas relief on that ground.’’ The
habeas court then cited to the Hill modification of the
prejudice prong.
   On appeal, the petitioner, citing to Roe v. Flores-
Ortega, 528 U.S. 470, 484, 120 S. Ct. 1029, 145 L. Ed. 2d
985 (2000), notes that ‘‘[p]rejudice may be presumed,
however, when a violation of the right to counsel ren-
dered the proceeding presumptively unreliable or
entirely nonexistent.’’ (Internal quotation marks omit-
ted.) To the extent that he implicitly claimed that a
presumption of prejudice exists in the present case, we
reject that view. In Roe v. Flores-Ortega, supra, 483,
the United States Supreme Court observed: ‘‘In some
cases . . . the defendant alleges not that counsel made
specific errors in the course of representation, but
rather that during the judicial proceeding he was—
either actually or constructively—denied the assistance
of counsel altogether. The presumption that counsel’s
assistance is essential requires us to conclude that a
trial is unfair if the accused is denied counsel at a critical
stage. . . . Under such circumstances, [n]o specific
showing of prejudice [is] required, because the adver-
sary process itself [is] presumptively unreliable.’’ (Cita-
tions omitted; internal quotation marks omitted.) See,
e.g., Smith v. Robbins, 528 U.S. 259, 287, 120 S. Ct. 746,
145 L. Ed. 2d 756 (2000) (three categories of cases where
prejudice is presumed are denial of counsel, various
kinds of state interference with counsel’s assistance
and actual conflict of interest for counsel); Penson v.
Ohio, 488 U.S. 75, 85–89, 109 S. Ct. 346, 102 L. Ed. 2d
300 (1988) (prejudice presumed when state appellate
court improperly granted motion to withdraw filed by
appointed appellate counsel and improperly failed to
appoint new counsel); United States v. Cronic, 466 U.S.
648, 659 n.25, 104 S. Ct. 2039, 80 L. Ed. 2d 657 (1984)
(no showing of prejudice required when counsel either
was absent totally or prevented from assisting accused
during critical stage of proceeding); see also State v.
Davis, supra, 319 Conn. 555–68 (complete breakdown
in adversarial process occurred, resulting in presump-
tion of prejudice, when defense agreed at sentencing
to prosecutor’s recommendation of twenty-five years
incarceration, thus forfeiting right to argue for lesser
sentence).
  The present case does not rise to the level of those
where prejudice was presumed. Instead, this case
involved an ‘‘attorney error,’’ rather than an actual or
constructive denial of the assistance of counsel; thus,
the petitioner bore the burden of establishing prejudice.
Roe v. Flores-Ortega, supra, 528 U.S. 482. Simply put,
the petitioner was required to establish prejudice, as
set forth in Hill v. Lockhart, supra, 474 U.S. 58–59, to
prevail on his claim of ineffective assistance of counsel.
   As we previously stated, the Hill prejudice standard
provides that ‘‘[i]n the context of a guilty plea . . . to
succeed on the prejudice prong the petitioner must
demonstrate that, but for counsel’s alleged ineffective
performance, the petitioner would not have pleaded
guilty and would have proceeded to trial.’’ (Internal
quotation marks omitted.) Carraway v. Commissioner
of Correction, 317 Conn. 594, 600 n.6, 119 A.3d 1153
(2015); see also Thiersaint v. Commissioner of Correc-
tion, supra, 316 Conn. 101; Saksena v. Commissioner
of Correction, 145 Conn. App. 152, 156, 76 A.3d 192,
cert. denied, 310 Conn. 940, 79 A.3d 892 (2013). ‘‘In
evaluating whether the petitioner had met this burden
and evaluating the credibility of the petitioner’s asser-
tions that he would have gone to trial, it was appropriate
for the court to consider whether a decision to reject
the plea bargain would have been rational under the
circumstances. Padilla v. Kentucky, supra, 559 U.S.
372.’’ (Internal quotation marks omitted.) Flomo v.
Commissioner of Correction, supra, 169 Conn. App.
280.
   During the habeas trial, the petitioner testified that
had he known that he would have been deported, he
would not have pleaded guilty to larceny in the third
degree with a period of incarceration greater than one
year. A review of his testimony reveals that had he been
aware of the immigration consequences, they would
have been the primary factor in his decision as to
whether to plead guilty. Cf. id. (petitioner was not con-
cerned with immigration consequences but stigma
attached to conviction of sexual assault of minor and
reducing jail sentence); Nivers v. Commissioner of Cor-
rection, 101 Conn. App. 1, 5–6, 919 A.2d 1073 (2007)
(petitioner’s primary concern was minimizing amount
of time in jail and petitioner was not troubled by poten-
tial for deportation).
   The habeas court, however, did not credit the peti-
tioner’s testimony that he would have rejected the plea
and proceeded to trial. Instead, it concluded that no
rational person would have rejected the plea deal in
the Hartford case. It also determined that there was no
showing of prejudice in the New Britain case. On appeal,
however, the petitioner has not directly challenged the
court’s conclusion that he would not have accepted the
plea deal and proceeded to a trial. Instead, the petitioner
argues in his brief that he was prejudiced as a result
of ‘‘having an aggravated felony conviction on his record
. . . by having served twenty-two months in immigra-
tion detention in addition to the sixty days he served
as part of his sentence . . . [by having been removed]
from this country and from his permanent inadmissibil-
ity as a result of his aggravated felony conviction . . .
[and by the] additional disruption this has caused in his
otherwise productive life.’’ Undoubtedly, these events
have had a negative impact and caused disruption to
the life of the petitioner. They do not, however, apply
to the relevant legal inquiry, which is the test for preju-
dice as set forth in Hill v. Lockhart, supra, 474 U.S.
58–59. Further, the petitioner failed to provide this court
with any applicable authority15 that the events detailed
in his brief constitute the prejudice necessary to estab-
lish a successful claim of ineffective assistance of coun-
sel. Simply put, his appellate argument missed the mark
and we are left, essentially, with an unchallenged con-
clusion of no prejudice from the habeas court. ‘‘It is
not enough merely to mention a possible argument in
the most skeletal way, leaving the court to do counsel’s
work, create the ossature for the argument, and put
flesh on its bones.’’ (Internal quotation marks omitted.)
State v. Fetscher, 162 Conn. App. 145, 155–56, 130 A.3d
892 (2015), cert. denied, 321 Conn. 904, 138 A.3d 280
(2016). The petitioner failed to establish that he was
denied his constitutional right to the effective assis-
tance of counsel and, therefore, the habeas court prop-
erly denied counts two and three of the habeas petition.
We conclude, therefore, that the petitioner failed to
demonstrate that his issues regarding Freeman and
Goulet-Case are debatable among jurists of reasons,
that a court could resolve the issues in a different man-
ner or that they are adequate to proceed further. Thus,
the habeas court did not abuse its discretion in denying
certification to appeal as to the petitioner’s claims of
ineffective assistance of counsel. See Sanders v. Com-
missioner of Correction, supra, 169 Conn. App. 838.
                             II
  The petitioner also claims that the habeas court
improperly denied certification to appeal the habeas
court’s denial of his due process claim that his pleas
were not made knowingly and voluntarily. Specifically,
he argues that because counsel did not explain that
mandatory deportation was the result of his guilty pleas,
the pleas were not knowing and voluntary, and, thus
in violation of his right to due process. We disagree
with the petitioner and conclude that the habeas court
did not abuse its discretion in denying certification to
appeal as to this issue.
   The following additional facts are necessary for our
discussion. In its articulation, the habeas court
expressly addressed the petitioner’s due process claim:
‘‘Although the claim in count one is alleged as a free-
standing separate claim, it nevertheless is, in this court’s
analysis and a fair reading of the factual allegations,
wholly dependent on the claims alleged in the other
two counts. It is counsel, if anyone, who would have
a duty to properly advise the petitioner that he would
‘know or understand the probability of deportation/
removal under the terms of the plea agreement.’ Stated
somewhat differently, the petitioner cannot prevail on
the claim in count one, as it is factually and legally
pleaded, without also proving the claims in counts two
and three.’’
   Our recent decision in Flomo v. Commissioner of
Correction, supra, 169 Conn. App. 266, guides our reso-
lution of this issue. In that case, Henry Flomo claimed
that his guilty plea was not knowingly, intelligently and
voluntarily made because the trial court failed to ensure
that he understood fully the immigration consequences
of his plea. Id., 268. At the outset of the analysis in that
case, we stated: ‘‘As established by the United States
Supreme Court in Boykin v. Alabama, 395 U.S. 238,
242, 89 S. Ct. 1709, 23 L. Ed. 2d 274 (1969), unless a
plea of guilty is made knowingly and voluntarily, it
has been obtained in violation of due process and is
therefore voidable. . . . A plea of guilty is, in effect, a
conviction, the equivalent of a guilty verdict by a jury.
. . . In choosing to plead guilty, the defendant is waiv-
ing several constitutional rights, including his privilege
against self-incrimination, his right to trial by jury, and
his right to confront his accusers. . . . These consider-
ations demand the utmost solicitude of which courts
are capable in canvassing the matter with the accused
to make sure he has a full understanding of what the
plea connotes and its consequences. . . . We therefore
require the record affirmatively to disclose that the
defendant’s choice was made intelligently and volunta-
rily. . . .
   ‘‘The Boykin constitutional essentials for the accep-
tance of a plea of guilty are included in our rules and
are reflected in Practice Book §§ [39-19 and 39-20]. . . .
Those rules provide that the trial court must not accept
a guilty plea without first addressing the defendant per-
sonally in open court and determining that the defen-
dant fully understands the items enumerated in § 39-
19, and that the plea is made voluntarily pursuant to
§ 39-20. There is no requirement, however, that the
defendant be advised of every possible consequence of
such a plea. . . . Although a defendant must be aware
of the direct consequences of a plea, the scope of direct
consequences is very narrow. . . .
   ‘‘Immigration consequences of a plea are among
those that our Supreme Court already has indicated are
collateral in nature and, therefore, cannot implicate the
constitutional concerns of Boykin. In State v. Malcolm,
[257 Conn. 653, 778 A.2d 134 (2001)], the issue before
the court was whether a trial court properly had granted
a defendant’s motion to withdraw his guilty plea on the
ground that the court had failed specifically to mention
all three immigration and naturalization consequences
set forth in General Statutes § 54-1j, which imposes a
statutory requirement that trial courts not accept a
guilty or nolo contendere plea without first canvassing
the accused to ensure that he or she fully understands
the immigration consequences of the plea. Our Supreme
Court concluded that, just as with the canvass require-
ments set forth in Practice Book § 39-19 to ensure that
a plea is voluntary, only substantial compliance with
§ 54-1j, not a verbatim reading of the statutory language,
is required. State v. Malcolm, supra, 661–63. In reaching
that conclusion, the court also noted: Although we do
not mean to minimize the potential impact of the immi-
gration and naturalization consequences of a plea, they
are not of constitutional magnitude: The statutory
mandate [of § 54-1j] . . . cannot transform this collat-
eral consequence into a direct consequence of the plea.
It can only recognize that this collateral consequence
is of such importance that the defendant should be
informed of its possibility.’’ (Citations omitted; empha-
sis in original; footnotes omitted; internal quotation
marks omitted.) Flomo v. Commissioner of Correction,
supra, 169 Conn. App. 282–85.
   We noted that the trial court had informed Flomo
that pleading guilty to risk of injury to a child could
result in his deportation if he was not a citizen of the
United States.16 Id., 285. Flomo indicated that he had
discussed these immigration consequences with his
attorney and that he did not need time for additional
discussions. Id. We concluded, therefore, that the trial
court had substantially complied with § 54-1j. We also
stated that Padilla’s rejection ‘‘as an analytical tool
evaluating whether immigration consequences are
direct versus collateral’’ was limited to sixth amend-
ment claims regarding the right to counsel. Id.
  We acknowledge that the legal issue in Flomo v. Com-
missioner of Correction, supra, 169 Conn. App. 281–86,
of whether the trial judge failed to ascertain if Flomo
understood the immigration consequences of his plea
and as a result, acceptance of the plea violated his right
to due process, differs from the petitioner’s claim in
the present case. Here, the petitioner claims that as
result of both counsel’s failure to inform him of the
immigration consequences, his pleas were not know-
ingly and voluntarily made and, therefore, a violation of
due process. This distinction, however, does not change
the fact that ‘‘[i]mmigration consequences of a plea
are among those that our Supreme Court already has
indicated are collateral in nature and, therefore, cannot
implicate the constitutional concerns of Boykin.’’ Id.,
283. Put another way, the immigration consequences
of a guilty plea, while significant, do not fall within the
ambit of the constitutional requirements17 for a valid
plea as mandated by Boykin.
   Additionally, we agree with the habeas court that the
petitioner’s due process claim is wholly dependent on
his ineffective assistance of counsel claim, which we
already have rejected in part II of this opinion. ‘‘In a
situation such as this, where the petitioner’s claim of
a violation of due process is so inextricably bound up
in the issue of the effectiveness of his trial counsel, we
conclude that a separate claim of a violation of the right
to due process is not required. . . . Because it is pri-
marily the responsibility of defense counsel to advise
the defendant of his right to testify and thereby to
ensure that the right is protected, we believe the appro-
priate vehicle for claims that the defendant’s right to
testify was violated by defense counsel is [through] a
claim of ineffective assistance of counsel [pursuant to]
Strickland v. Washington, [supra] 466 U.S. 668 . . . .’’
(Internal quotation marks omitted.) Commissioner of
Correction v. Rodriquez, 222 Conn. 469, 476, 610 A.2d
631 (1992); see also Braham v. Commissioner of Cor-
rection, 72 Conn. App. 1, 12–13, 804 A.2d 951, cert.
denied, 262 Conn. 906, 810 A.2d 271 (2002); Rivera v.
Commissioner of Correction, 61 Conn. App. 825, 833–
34, 767 A.2d 790, cert. denied, 256 Conn. 903, 772 A.2d
596 (2001); see generally Iovieno v. Commissioner of
Correction, 67 Conn. App. 126, 129, 786 A.2d 1113
(2001), cert. denied, 259 Conn. 916, 792 A.2d 851 (2002).
Therefore, for these reasons, we conclude that the
habeas court properly rejected the due process claim
raised by the petitioner. We further conclude that the
habeas court did not abuse its discretion in denying
certification to appeal with respect to this claim.
      The appeal is dismissed.
      In this opinion the other judges concurred.
  1
     In its memorandum of decision, the habeas court stated: ‘‘The petitioner
was born in Jamaica in 1970 and . . . first came to this country with his
parents as a legitimate and lawful immigrant when he was about sixteen
years old. He attended college and graduate school in the United States,
earning a master’s degree in civil engineering from Pennsylvania State Uni-
versity. He had a long history of substantial gainful employment and in 2009
when his legal problems began, he was employed as a professor at the
Capital Community College earning a good salary. He married . . . and has
two children, both of whom are United States citizens. The petitioner never
sought or completed naturalization proceedings and therefore remained a
citizen of Jamaica lawfully admitted as a permanent resident of the
United States.’’
   2
     ‘‘Under North Carolina v. Alford, 400 U.S. 25, 91 S. Ct. 160, 27 L. Ed.
2d 162 (1970), a criminal defendant is not required to admit his guilt . . .
but consents to being punished as if he were guilty to avoid the risk of
proceeding to trial. . . . A guilty plea under the Alford doctrine is a judicial
oxymoron in that the defendant does not admit guilt but acknowledges that
the state’s evidence against him is so strong that he is prepared to accept
the entry of a guilty plea nevertheless.’’ (Internal quotation marks omitted.)
State v. Robles, 169 Conn. App. 127, 128 n.1, 150 A.3d 687 (2016), cert. denied,
324 Conn. 906,        A.3d       (2017).
   3
     The petitioner had brought a $1000 check from a local business as part
of the $3000. The court noted that this was contrary to its explicit instructions
and therefore it was not confident that the petitioner had, in fact, brought
$3000 to the sentencing.
   4
     In this case, the court, Cobb, J., was notified, prior to the habeas trial,
that the petitioner had been deported. On February 13, 2013, it issued an
order postponing the trial and instructing the parties to submit briefs on
the question of whether the deportation had rendered the habeas petition
moot. After considering the briefs of the parties and reviewing federal law,
the court concluded that the case was not moot. The court stated: ‘‘Here, the
basis of the petitioner’s removal in this case was his state court convictions. If
the petitioner is successful in prosecuting this habeas petition, the result
would be an order of this court vacating his conviction. Based on federal
precedents . . . it appears that if the petitioner’s convictions are vacated,
he could seek relief from the federal authorities to cancel or reopen his
immigration proceedings in order to seek reentry into this country. Accord-
ingly, the court finds that there is practical relief that this court could provide
as a result of this case to the petitioner . . . .’’
   In the memorandum of decision on the merits, Judge Fuger did not address
the issue of mootness, aside from a footnote mentioning Judge Cobb’s
decision. The petitioner did not address the issue of mootness in his appellate
brief, and the respondent argued only briefly that unless the petitioner could
prevail on his claim of ineffective assistance of counsel in both the Hartford
and New Britain cases, then these proceedings are moot.
   We also note that the present case is distinguishable from cases where
our appellate court found mootness following deportation. The distinguish-
ing factor is that the basis for the petitioner’s deportation, his conviction
of a crime that constituted an aggravated felony, and his conviction of a
crime of moral turpitude both are the subject of this appeal. Cf. State v.
Aquino, 279 Conn. 293, 298, 901 A.2d 1194 (2006) (no evidence in record
as to reason for deportation); State v. Jerzy G., 162 Conn. App. 156, 164,
130 A.3d 303 (2015) (defendant failed to prove that termination of accelerated
rehabilitation was reason for deportation), cert. granted, 320 Conn. 919, 132
A.3d 1093 (2016); St. Juste v. Commissioner of Correction, 155 Conn. App.
164, 181, 109 A.3d 523 (conviction at issue was not only impediment to
reentry to United States), cert. granted, 316 Conn. 901, 111 A.3d 470 (2015).
   5
     Collins testified that, in his expert opinion, a noncitizen convicted of
larceny in the third degree with a sentence of more than one year would
be facing an ‘‘almost automatic deportation.’’ He further indicated that as
a result of this conviction of an aggravated felony, it would be ‘‘extremely
difficult’’ for the petitioner to return to the United States.
   6
     The petitioner participated in the habeas trial from Jamaica via videocon-
ference.
   7
     The petition for certification to appeal stated the following issues that
the petitioner intended to raise on appeal: (1) whether he received the
effective assistance of counsel in the Hartford case; (2) whether he received
the effective assistance of counsel in the New Britain case; (3) whether his
right to due process was violated in the Hartford case; (4) whether his right
to due process was violated in the New Britain case; (5) whether the habeas
court erred by finding that a guilty plea to larceny in the third degree with
the adjudication of guilty withheld and the entry of a nolle contingent on
the payment of restitution would not constitute a conviction for federal
immigration purposes; (6) whether the habeas court failed to adequately
determine the facts and issues related to the claim that the petitioner’s right
to due process was violated in the Hartford case; (7) whether the habeas
court failed to adequately determine the facts and issues related to the claim
that the petitioner’s right to due process was violated in the New Britain
case; and (8) any further issues that became apparent after a complete
review of the habeas trial transcript.
   The petition for certification to appeal claimed that under our law, it
would be an abuse of discretion to deny the petition for certification to
appeal if the appeal would not be frivolous. It further explained: ‘‘The
petitioner’s claims are not frivolous because the claims are mixed questions
of law and fact, on appeal the claims are subject to plenary review, and the
claims are at least debatable among jurist of reasons. The third and fourth
claims are especially worthy of appellate review because the question of
whether immigration consequences should be considered ‘direct conse-
quences’ of guilty pleas in light of the United States Supreme Court’s ruling
in Padilla v. Kentucky, 559 U.S. 356, 130 S. Ct. 1473, 176 L. Ed. 2d 284
(2010), is an issue of first impression in Connecticut.’’
   8
     Freeman later testified that if one of his clients did not or could not
consult with an immigration attorney, his general practice would be to
contact such an attorney himself to ‘‘get some advice and maybe some case
law to support that advice.’’
   9
     We note that the habeas court in the present case issued its decision
on September 8, 2014, and our Supreme Court’s opinion in Budziszewski
v. Commissioner of Correction, supra, 322 Conn. 504, was not released
until August 16, 2016, nearly two years later.
   10
      In Abimbola v. Ashcroft, 378 F.3d 173, 180 (2d Cir. 2004), cert. denied
sub nom. Abimbola v. Gonzales, 546 U.S. 1036, 126 S. Ct. 734, 163 L. Ed.
2d 577 (2005), the United States Court of Appeals for the Second Circuit
held that Connecticut’s larceny in the third degree statute constitutes an
aggravated felony for federal immigration purposes. More recently, in
Almeida v. Holder, 588 F.3d 778, 783 (2d Cir. 2009), the court stated: ‘‘Under
the Immigration and Nationality Act (INA), an alien [statutorily defined as
person who is not a citizen or national of the United States; see 8 U.S.C.
§ 1101 (a) (3)] is removable if he is convicted of an aggravated felony at
any time after admission. 8 U.S.C. § 1227 (a) (2) (A) (iii). The INA defines
aggravated felony to include any theft offense (including receipt of stolen
property) or burglary offense for which the term of imprisonment [is] at
least one year. 8 U.S.C. § 1101 (a) (43) (G).’’ (Footnote omitted; internal
quotation marks omitted.) The court in Almeida reaffirmed the reasoning
of Abimbola and concluded that larceny in the second degree falls within
the definition of an aggravated felony. Almeida v. Holder, supra, 789.
   11
      This finding is not supported by the record and therefore is clearly
erroneous.
   12
      We note that pursuant to 8 U.S.C. § 1101 (43), an aggravated felony
under subparagraph (G) includes ‘‘a theft offense (including receipt of stolen
property) or burglary offense for which the term of imprisonment [is] at
least one year . . . .’’ Furthermore, 8 U.S.C. § 1227 (a) (2) (A) (iii) clearly
provides that ‘‘[a]ny alien who is convicted of an aggravated felony at any
time after admission is deportable.’’ Additionally, as we noted in footnote
10 of this opinion, there are two cases from the United States Court of
Appeals for the Second Circuit holding that our larceny statutes, coupled
with a sentence of more than one year, constitute aggravated felonies for
federal immigration proposes. See Almeida v. Holder, 588 F.3d 778, 783 (2d
Cir. 2009); Abimbola v. Ashcroft, 378 F.3d 173, 180 (2d Cir. 2004), cert.
denied sub nom. Abimbola v. Gonzales, 546 U.S. 1036, 126 S. Ct. 734, 163
L. Ed. 2d 577 (2005). It is apparent that significant legal research or knowl-
edge of immigration law was not necessary to comprehend the petition-
er’s predicament.
   13
      The petitioner testified that a sentence with additional jail time but no
deportation ‘‘would be acceptable because deportation implies never seeing
my sons grow up or building any future on the foundation that I’ve already
laid after twenty-six years of living in the United States. Um, accepting the
consequences for an action, however severe, is an important part of moral
responsibility. But making a choice without knowledge that leads to a conse-
quences like what—I—I call this exile. I don’t know—deportation sounds
like a nicer word, but it would be a better option than being forced to be
separated from my family and my career. Absolutely.’’ The petitioner further
indicated that he would have risked going to trial even if it could have
resulted in a longer term of incarceration followed by deportation.
   14
      The habeas court subsequently iterated its determination regarding the
lack of prejudice: ‘‘Moreover, given the extraordinarily favorable terms of
the proposed agreement and the failure of the [petitioner] to live up to his
promises, this court concludes there has been no prejudice and if there has
been any it is the petitioner’s own fault, not his lawyers’.’’
   15
      The petitioner cited to Rutledge v. United States, 517 U.S. 292, 116 S.
Ct. 1241, 134 L. Ed. 2d 419 (1996), United States v. Estrada, 751 F.2d 128
(2d Cir. 1984), cert. denied, 474 U.S. 830, 106 S. Ct. 97, 88 L. Ed. 2d 79 (1985);
United States v. Buckley, 586 F.2d 498 (5th Cir. 1978), cert. denied, 440 U.S.
982, 99 S. Ct. 1792, 60 L. Ed. 2d 242 (1979), and United States v. Rosenthal,
454 F.2d 1252 (2d Cir.), cert. denied, 406 U.S. 931, 92 S. Ct. 1801, 32 L. Ed.
2d 134 (1972), in support of his argument regarding prejudice. After reviewing
these cases, we conclude that they are inapplicable to the issue of prejudice,
as established in Hill v. Lockhart, supra, 474 U.S. 58–59.
   16
      As set forth previously in this opinion, the court in both the Hartford
and New Britain cases informed the petitioner of the possible immigration
consequences of his guilty pleas.
   17
      ‘‘[B]efore accepting a defendant’s plea, a trial court must inform him
of three core constitutional rights: His right to be free of compulsory self-
incrimination, and his rights to a jury trial and to confront his accusers.’’
(Internal quotation marks omitted.) State v. Benitez, 67 Conn. App. 36, 42,
786 A.2d 520 (2001), cert. denied, 259 Conn. 922, 792 A.2d 855 (2002); see
also Flomo v. Commissioner of Correction, supra, 169 Conn. App. 286 n.13.